                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

FREDERICK BOOTH,
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:   3:18-CV-229-TAV-HBG
                                               )
TONY PARKER,                                   )
MIKE PARRIS,                                   )
RUSTY HALL,                                    )
STANTON HIEDLE, and                            )
J. GRUBBS,                                     )
                                               )
              Defendants.                      )


                              MEMORANDUM OPINION

       This is a pro se prisoner’s complaint under 42 U.S.C. § 1983. For the reasons set

forth below, this action will be DISMISSED for failure to state a claim upon which relief

may be granted under § 1983.

I.     SCREENING STANDARD

       Under the Prisoner Litigation Reform Act (“PLRA”), district courts must screen

prisoner complaints and shall, at any time, sua sponte dismiss any claims that are frivolous

or malicious, fail to state a claim for relief, or are against a defendant who is immune. See,

e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir.

1999). The dismissal standard articulated by the Supreme Court in Ashcroft v. Iqbal, 556

U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs

dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because

the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630
F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

Courts liberally construe pro se pleadings filed in civil rights cases and hold them to a less

stringent standard than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S.

519, 520 (1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Braley v. City

of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right

of action for the vindication of constitutional guarantees found elsewhere”).

II.    ALLEGATIONS OF THE COMPLAINT

       Plaintiff alleges that on or about May 26, 2016, he was transferred from the

Trousdale County Correctional Complex to the Morgan County Correctional Complex

(“MCCX”) pending an investigation into his potential involvement in an officer assault at

TCCX [See Doc. 2]. Plaintiff claims that he was placed in administrative segregation at

MCCX upon his arrival, where he has remained to date without resolution as to the

investigation [Id. at 6]. Plaintiff states that he has written various letters and grievances

concerning the investigation and his classification, but that his inquiries have been ignored

[Id. at 6-8]. He seeks injunctive and monetary relief in this action, claiming that he is

entitled to a resolution of the pending investigation and placement in general population

[Id. at 8-9].

                                               2
III.   ANALYSIS

       As a preliminary matter, the Court notes that Plaintiff seeks redress from Defendants

based on their alleged negligence in investigating and resolving Plaintiff’s complaints.

However, negligence cannot form the basis of a § 1983 claim, and therefore, Plaintiff’s

allegations of Defendants’ negligence fails to raise a constitutional issue. See, e.g., Daniels

v. Williams, 474 U.S. 327, 331-32 (1986).

       Additionally, the Court finds that whether Plaintiff otherwise states a claim based

on his segregated status “depends on the existence of a constitutionally cognizable liberty

or property interest with which the state has interfered.” Manning v. Unknown Parties, 56

F. App’x 710, 711 (6th Cir. 2003) (citing Kentucky Dep’t of Corr. v. Thompson, 490 U.S.

454, 4690 (1989)). Accordingly, to sustain an action against Defendants, Plaintiff must

show that he has a protected liberty interest in a review of his administrative segregation.

Wilkinson v. Austin, 545 U.S. 209, 221 (2005) (“The Fourteenth Amendment's Due Process

Clause protects persons against deprivations of life, liberty, or property; and those who

seek to invoke its procedural protection must establish that one of these interests is at

stake.”).

       There is no liberty interest “in avoiding transfer to more adverse conditions of

confinement.” Id. (citing Meachum v. Fano, 427 U.S. 215, 225 (1976)). However, in

certain circumstances, “a liberty interest in avoiding particular conditions of confinement

may arise from state policies or regulations,” where the confinement “imposes atypical and




                                              3
significant hardship on the inmate in relation to the ordinary incidents of prison life.”

Wilkinson, 545 U. S. at 484 (citing Sandin v. Conner, 515 U.S. 472, 483-84 (1995)).

       The Sixth Circuit has stated that “administrative segregations have repeatedly been

held not to involve an ‘atypical and significant’ hardship implicating a protected liberty

interest.” Jones v. Baker, 155 F.3d 810, 812 (6th Cir. 1998); Mackey v. Dyke, 111 F.3d

460, 463 (6th Cir. 1997) (finding that an inmate “could not after Sandin, argue that

placement in administrative segregation is an ‘atypical and significant hardship’ ”);

Rimmer-Bey v. Brown, 62 F.3d 789, 791 (6th Cir. 1995) (finding that mere “placement in

administrative segregation was not an atypical and significant hardship, as intended by

Sandin”).   Therefore, Plaintiff’s placement in administrative segregation pending an

investigation into his involvement in an officer assault does not implicate a protected

interest to which due process protections attach. Accordingly, Plaintiff has failed to state

a claim upon which relief may be granted, and this action will be dismissed.

IV.    CONCLUSION

       For the reasons set forth above, even liberally construing the complaint in favor of

Plaintiff, it fails to state a claim upon which relief may be granted under § 1983.

Accordingly, this action will be DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and

1915A.




                                             4
      The Court CERTIFIES that any appeal from this action would not be taken in good

faith and would be totally frivolous. See Rule 24 of the Federal Rules of Appellate

Procedure.

      AN APPROPRIATE ORDER WILL ENTER.

      ENTER:


                                s/ Thomas A. Varlan
                                UNITED STATES DISTRICT JUDGE




                                         5
